FAO World Summit on Food Security - Eradicating hunger from the face of the earth (debate)
The next item is the Commission statement on the FAO World Summit on Food Security - Eradicating hunger from the face of the earth.
Member of the Commission. - Madam President, the World Food Summit last week in Rome is the latest in a series of high-level events organised this year where food security and agriculture have featured prominently: in January in Madrid, in July in L'Aquila, in September in New York and Pittsburgh, as well as at the meeting of the Committee on World Food Security last month.
The underlying premise of all these events has been the realisation that we are failing in the fight against world hunger. Over one billion people in the world presently do not meet their daily basic nutritional needs, and the situation is threatening to get worse in many developing countries, owing also to the effects of climate change, which is posing additional challenges to these countries' capacity to become food secure.
The World Summit on Food Security represented an opportunity to sustain the political momentum that has been building up in past months. Once more, world food security has been in the spotlight. However, the time for discussion is over; now it is time to deliver.
For the European Commission, the summit was a useful event for three reasons. First, there was the pledge to renew our efforts to achieve the first Millennium Development Goal of halving hunger by 2015. In my view, that target is still valid, and we should strive to reach it - particularly in those countries and regions where progress towards its achievement has been very limited, for example, in Africa.
Second, the promise to improve international coordination and the governance of food security through a reformed Committee on World Food Security, which would become a central component of the global partnership for agriculture, food security and nutrition. The European Commission has actively encouraged this reform and is assisting in providing core funding for it. This is, in my view, a very important step, which will pave the way for a global governance system of food security based on sound scientific advice but one also more open to key actors in the public and private sector and non-governmental organisations. These actors are crucial to making the new system more effective than the current one.
Third, the promise to reverse the downward trend in domestic and international funding for agriculture, food security and rural development. If we want to meet the first Millennium Development Goal of halving hunger by 2015, the commitments taken to increase ODA must be fulfilled - in particular by those countries which have committed themselves to reaching the target of 0.7% of gross national income.
Some have criticised the final declaration for not setting more precise official development assistance targets for agriculture and food security, but we must recall that significant financial pledges had already been made at the G8 Summit in L'Aquila. The priority now is to honour them. With strong support from the European Parliament, the Commission has successfully mobilised the EUR 1 billion food facility, of which 85% is already committed for the period 2009-2011. However, we need more and sustained assistance over time. In order to be accountable for our pledges, we need a global pecking system of commitments, but we also have to develop monitoring mechanisms, specific indicators and benchmarks which can be used to report on the outcomes and impacts of investments. However - and let me say this loud and clear - even the most substantial commitment by donors will be worthless if governments in developing countries fail to translate their own commitments into better agricultural policies, strategies and investments.
In discussing food security, we should also be careful about terminology, and distinguish food security from food sovereignty and food self-sufficiency. Efforts to achieve production around the world are not enough in their own right. What counts is that people should have sustained access to food, which is basically a poverty question. Food trade - regional as well as global - plays an important part in enhancing access to food by providing farmers with an income and by allowing consumers access to cheaper food. Self-sufficiency in food or autarchy could be a very costly strategy and will not be necessary when markets and trade work well.
Therefore, concluding the Doha Round with a balanced and comprehensive outcome would be a major step ahead. We should also not forget that global food security is a very complex and multifaceted problem which requires a holistic approach. In this area, the European Union has made enormous progress in the past decade and progress will continue to be ensured through the Policy Coherence for Development (PCD) process. The various reforms of the EU common agricultural policy have strongly reduced export refunds and the vast majority of support for farmers in the EU is recognised as being 'non-trade distorting' by the WTO. Moreover, with the Everything But Arms arrangement, market access to the EU is free for the least developed countries, and the provisions of the economic partnership agreements (EPAs) show an understanding of problems faced by many of the ACP countries in guaranteeing food security to their citizens. We have therefore come a very long way in the EU, in enhancing policy coherence for development and thereby creating improved food security conditions for developing countries. Other countries and regions should do the same.
To conclude, the FAO Summit has underscored that if we want to keep to our objective of halving hunger by 2015, then we should step up ODA and increase ODA and private investments in agriculture and we should improve global governance of the agricultural sector.
Madam President, Commissioner, it is important for us in the European Parliament to discuss the subject of hunger in the world. We cannot simply sit silently by while the number of people suffering from hunger, which includes many children, increases.
I was first elected to a parliament 20 years ago and I can still remember well how international organisations such as the World Bank, the Food and Agriculture Organisation of the United Nations, the United Nations itself and the World Trade Organisation stated their intention of halving hunger in the world within the next 20 years. What has happened since then? Hunger has not been halved, it has increased. More than 1 billion people suffer from hunger every day. The opposite of what these organisations intended has occurred.
There is a wide range of different causes for this. There are countries such as Zimbabwe where an incompetent government has transformed the bread basket of Africa into a famine region. A communist president has brought this rich country to a position where people are suffering from hunger and we say nothing. However, we share the responsibility for this. We spend weeks, if not years, talking about the climate in one hundred years' time. The people who are suffering from hunger today and tomorrow are not interested in the climate in one hundred years. They want something to eat tomorrow, but we have no answers to their problems. Without wanting to neglect the issues of the future, it is a question of simple humanity to concern ourselves with people who are suffering from hunger today. Mr de Gucht, when we say that we intend to halve hunger by 2050, I find this almost insulting. As a world community, it must be possible for us to reduce the number of people who do not have enough to eat much more quickly. We can transport weapons to every corner of the world, but apparently we are not able to do this with food. This is a failure of the world community, which I would like to denounce. We must find other answers than the ones which we have come up with today.
Madam President, Commissioner, ladies and gentlemen, the figures illustrating hunger and malnutrition in the world, which we are all aware of and see tritely repeated, are so tragic that it is almost obscene to mention them.
The right to food is associated with the most sacred right of all: the right to life, meaning a life with a minimum of decency and not merely a fight for survival.
Fighting hunger in the world should therefore be the number one priority of all political agendas and all resources should be mobilised to achieve this objective.
Unfortunately, we are all also aware that resources, including financial resources, are not always the main limitation. The problem nearly always lies in the management and use of resources and in the lack of judicious governance and effective coordination at global, regional and national level.
The motion for a resolution that was tabled here today - and to which my political group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, subscribes - contains proposals and recommendations that, were they to be followed, could certainly help significantly to mitigate such a serious problem. I therefore urge the Commission to give it the attention it deserves and, based on it, to present legislative proposals and adopt procedures to put them into practice.
The difficult and uncertain political situation that we are experiencing is also a time of change for those policies that are the best tools for the European Union to use on this issue: the common agricultural policy and the common fisheries policy, which we are about to reform radically.
With the new powers given to us by the Treaty of Lisbon, this is also a perfect opportunity for Parliament to go beyond mere proclamations and to take real action. The European Socialists are ready for this challenge. We hope that the new Commission and other political groups are prepared to accompany us on this mission.
on behalf of the ALDE Group. - Madam President, I would like to thank my colleagues who have already contributed.
The first point I would like to make is that I think the recent spike in world food prices serves as a wake-up call to all of us. The doubling of grain and rice prices has had a disproportionate impact on some of the poorest people in developing countries around the world. Indeed, it is estimated that an extra 75 million people around the world went hungry as a direct result of the higher food prices in 2007 and 2008. That is something we have to take very, very seriously. Indeed, in many countries, we have seen food riots and political instability as a result of the spike in food prices.
With world population predicted to rise to over nine billion and climate change predicted to have a major impact on our ability to feed ourselves, food security is, I would argue, a major issue that we must confront and address and find solutions to. The European Union must do all it can to help developing countries to develop sustainable farming and food production systems that enable them to feed themselves. That requires finance - as the Commissioner outlined in his statement - and it requires open markets. Here, there is a recognition that Europe has gone a long way to assist in opening up and liberalising markets. But also many of the problems that developing countries face result from a failure of politics and a failure of the legal system. No amount of help will actually correct that problem until you have got a stable political system and a stable legal system that allows farmers to flourish and to reap the benefits of higher market prices.
It is estimated that EU production will have to rise by over 70% just to meet rising demand in the future. I would argue that European agriculture has a major role to play, not only ensuring that we are self-sufficient here, but also ensuring that we can contribute to global food security in the future.
Madam President, Commissioners, ladies and gentlemen, the fight against hunger demands a substantial political and financial investment. The Food and Agricultural Organisation was unable to generate that investment last week in Rome, and I regret that.
More than a billion people suffer from malnutrition and 40 million men, women and children die of hunger each year. These dramatic figures have risen since 1996, the year of the first World Food Summit. The global financial and economic crisis has aggravated the situation, and the populations of the countries of the South are the main victims. Ten per cent of the advertising budget worldwide would allow developing countries to be given the necessary support to safeguard their agricultural infrastructure.
The food crisis is one of the main threats hanging over peace and stability in the world. In 2050, small farmers will have to feed more than 9 billion people. Soil damage, damage to biodiversity, oil dependency, greenhouse gas emissions, groundwater depletion and the development of consumption patterns put us in a very fragile situation, more fragile than 40 years ago.
Poverty and dependence on imports are the main cause of food insecurity. The need to support local production is obvious. At the end of the 1950s, Europe introduced the common agricultural policy in order to produce the food it needed. To do this it protected its internal market and supported its consumers. This autonomous choice, this right to food sovereignty, must now be accessible to all the countries or groups of countries throughout the world that want it.
on behalf of the ECR Group. - Madam President, our resolutions on this issue address the dual challenges of eradicating hunger - which currently affects one sixth of the world's population - and securing a food supply for the future.
We are facing a situation whereby, on one hand, the world's population is growing, while, on the other, food production is proving to be an ever more challenging endeavour owing to the negative effects of climate change and rising costs associated with food production.
While the agricultural element of food security is undoubtedly key to solving this problem, we should also firmly focus on how good governance in developing countries is absolutely necessary if we are to have any chance of successfully tackling world hunger. Take Zimbabwe, for example, which Mr Deß has already referred to. It was once known as the bread basket of Africa, and was once able to feed itself and many neighbouring countries. Now it is unable to do so, after being destroyed by the actions of Robert Mugabe and his henchmen.
We have all got to work together to overcome this problem and prevent the civil unrest and misery that could arise from it.
Madam President, Commissioner, if the European Union wants to play a positive role in the world, if it wants to bring to life a new humanism, it should really listen to the deafening cry of hunger resounding across the planet.
Here and elsewhere we continue to make our fine speeches. Honestly, though, can we, here, have a clear conscience when a child is dying of hunger every five seconds? It is not because there are technical problems that children are dying. It is the result of this wave of ultra-liberalism flooding the world today.
Until now, we worked the land to feed people. Today, the capitalist system has turned soil and food into commodities, into objects of global speculation. That is why we must radically change policy, support the Food and Agriculture Organisation and give it the means to act.
We need action, as you have said Commissioner, and we demand action. However, to ensure that action takes place, the European Union could enforce the principle of food sovereignty for all peoples, could help implement farm work remuneration systems with guaranteed prices for every country and every continent, could respect and enforce the commitments to grant official development assistance to the countries of the South, could cancel the debt of poor countries, could stop the purchase of land by multinationals and hedge funds, and could recognise that agriculture and food cannot be part of the hard bargaining of the World Trade Organisation.
We must hear the cry of famine and act accordingly. That would make Europe grow in stature, and it is urgent!
In the ten years or so that I have been a member of the European Parliament, I have regularly heard fine words being used in this House. In the run-up to the World Food Summit in Rome, Mr Barroso, President of the Commission, also used fine words. He said: 'We have collectively failed in the fight against famine. That is a moral scandal and a huge stain on our collective conscience.' End of quote. And he was absolutely right. Which makes the outcome of the summit all the more disappointing. I have a sneaking feeling that what took centre stage in Rome was the political interests of the wealthy countries, rather than the interests of the one billion hungry people in the world. To give you a concrete illustration, I will use two examples: as is increasingly being recognised, the biofuel policy and its promotion are causing price increases and, thus, more famine. However, it seems to be taboo to express any criticism of this policy.
Also, I have, on many previous occasions, already drawn this House's attention to the danger of encouraging third countries to make large investments in Africa, with a view to ensuring their own food security, for example. How can countries where millions of people are dependent on UN food aid be expected to export to third countries? Yet, there is no mention of this in the final declaration.
It is very easy for wealthy countries to deal with controversial topics by simply making well-intentioned, impassioned pleas and commissioning further studies. Another thing I take from the declaration is that developing countries will have to rely primarily on their own resources. In the light of the international community's failure so far to eradicate hunger, I would call this nothing short of shameful.
Apart from that, I have also spent some time going through the final declarations of previous world food summits and come to the conclusion that they share a surprising number of similarities - with each other and with the resolution of this Parliament, for that matter. They all talk of urgency and invariably call for the implementation of promises made in the past. However, should not the repetition of all those calls be a warning signal to us? To quote Mr De Schutte, the UN rapporteur, 'poor people do not need promises'. As has often been said before, food security ought to be a human right. Madam President, I wish to approach this from a different angle and say that the Bible teaches us that it is one of God's commandments that we should feed the hungry. That is my personal duty and our collective responsibility.
(BG) I personally attended the FAO meeting in Rome. I saw with my own eyes what this conference was like. I think that we also need to drop the hypocrisy slightly which has affected us because, given the money spent on organising a conference like this, where the outcome is usually only a long series of promises, perhaps we need to use this expenditure in practical terms to calculate, as the speakers before me have said, exactly how many children need not have died today of hunger if these funds had not been spent just on happy stories. However, the Commissioner said that the problem was to do with the global production of food, but before we start to remove the speck from our brother's eye, let us first see the beam in our own.
My country Bulgaria has, based on scientific proof, the most fertile soil in the European Union. One hundred and fifty years ago, Bulgarian farmers were able to feed the most densely populated regions of the Ottoman Empire in Asia Minor using 19th century technology. However, nowadays, agriculture in Bulgaria is in steady decline, even more so since Bulgaria joined the European Union. The quotas which the Commission itself has imposed on Bulgaria are restraining agricultural production, while the land in Bulgaria is going to waste. It only takes one farm in one of the 28 regions in Bulgaria to produce the whole quota of tomatoes, for instance, which is assigned to Bulgaria by the European Commission. It has been like this because some data 10 years ago indicated that this was the official production level. However, no one is looking at what the real production level could be. Currently, within the European Union itself, there are restrictions on food production processes which could otherwise significantly improve the situation and actually offer a real measure for fighting hunger. Therefore, as long as things are controlled by officials who only look at sheets of paper and are not interested in anything else, all that we will be left with are just promises and no action.
(PL) Madam President, the number of people suffering from hunger and living in extreme poverty has risen dramatically over the past year, and it is not true that this is the fault of capitalism. There are political systems which are significantly worse for human life and the fight against hunger. I will give but one example. In Europe, several decades ago, a country which has very good agricultural conditions was driven to starvation by communism. As a result of this, more people died in a single country than currently die of starvation worldwide. That country was Ukraine. I would advise caution about what is said in this Chamber.
In the year 2000, 198 Members of the United Nations adopted specific Millennium Development Goals. The Commissioner spoke today about the first, most important goal. Today, we must answer the question as to whether this goal is attainable. Europeans are asking if our priorities and policy are correct and, in particular, for example, if an expensive battle with climate change is more important than the fight against poverty. I received such a question only this week: is the European Union not mistaking means for objectives, and instead of fighting the effects of global warming, beginning the most expensive tilt at windmills in the history of humanity - a battle with climate change?
I think the best proof that there is no inconsistency between action to protect the climate and to eliminate hunger would be effectiveness in the latter area, in other words, really to remove hunger from the world. Then no one would accuse us of having wrong priorities and of making the fight against climate change more important than the fight against hunger, as Mr Deß has also said.
Agriculture is going to be very important in the next few years. What we have to do is to persuade and help developing countries to invest in agriculture and to abide by their own declarations that 10% of the national budget will be designated to the development of agriculture. It is only in this way that we can increase the agricultural potential of poor countries and help in an effective fight against hunger.
(FR) Madam President, Commissioner, with the exception of Mr Berlusconi, whose country hosted the summit, no leading member of the G8 was present at the FAO World Summit on Food Security.
So a highly political meeting in economic, social and financial terms was reduced to a run-of-the-mill technical meeting. Nevertheless, Mr Diouf's objective was to develop tools and means of production, in order to ensure food security in a sustainable way in developing countries.
The economic and financial crisis - as we know, since it has been said repeatedly - is only aggravating hunger worldwide. The subject was more topical than ever since, for the first time in history, hunger today affects more than a billion people in the world. That is a sixth of the world's population, 20% more than in 2005 and 105 million more than in 2008.
As Mr Bové said, all of that means there is a strong risk of stirring up new conflicts and, moreover, conflicts of an extremely serious nature. It is the lack of investment in agriculture that has led to this phenomenon of food insecurity. The fact is, agriculture is the sole means of existence for 70% of the world's poor, as Mr Diouf underlined. He made an appeal for a total of USD 44 billion per year to fund investments to help small producers. His demand has been completely disregarded: there is no timetable, no strategy and no political will on the part of rich countries.
Commissioner, how much progress has been made in implementing the G8 commitments made in July? Having been in your position, I know the difficulties involved in getting donors on board. I still remember the extremely difficult battle, which President Barroso also waged, to obtain that wretched EUR 1 billion, two years ago now, in order to establish this food facility. However, Europe's future is intimately linked to the fate of developing countries.
Commissioner, I do not believe in the formulas of our socialist fellow Member who talks to us of ultra-capitalism and ultra-liberalism - which, moreover, as a semantic assimilation, is morally debatable. I myself cannot see the solution in this kind of rather short-sighted ideological ranting.
Mr Le Hyaric, I must tell you that Marxist obscurantism bears a much greater responsibility than liberalism for the underdevelopment of some countries since they gained their independence.
That is what I wanted to say, because I did not want to let any ideological ranting or incantation that is short-sighted and that pushes the limits of intellectual honesty go unchallenged in this Chamber.
Madam President, my colleagues Mr Bové and Mr Belder sketched the problem and the political reality, but there is a new trend in farming. Rich countries ensure their staple food or their biofuels by buying up land in poor countries - land grabbing or, as it is euphemistically called, 'farmland acquisition'. It happens in Madagascar, for instance.
This seems to be too sensitive for world leaders to discuss. Europe and its leaders have a moral duty to go against this new form of what I would call colonialism. The declaration of the FAO Food Summit did not touch upon the issue of land grabbing and in that respect, really missed out on an opportunity to target hunger in the world. Why did you not do that?
Then there is the common agricultural policy of the EU. We produce a lot of food. Europeans have food to eat, but that CAP ruins chances for both small-scale farmers and industrial farmers in developing countries, and they lose the chance to earn a decent living. That causes food shortages and brings a need for food imports. When can we see a free and fair European agricultural policy?
Madam President, both the Untied Nations and the European Union have agreed that the growing world population is going to demand greater global output of agricultural productivity of the order of a 50-100% increase. We accept that. We accept the Commissioner's point of view, not only because we accept it, but because it is a target that the world cannot afford to miss. But, at the same time, agriculture is being asked to do it using less land, less water, less energy, less greenhouse gases. So there are three points which we need to understand.
Firstly, governments - and the EU in particular - must invest more in research and development; we simply do not have the information upon which to base a plan for the future. Secondly, faced with volatility in global markets, we need a safety net from the common agricultural policy. And, thirdly, food security, and all that it implies to the European Union, involves cost. These are costs which we cannot pass on to consumers, and therefore I repeat: we need a strong agricultural policy, and we have to win the argument in the budget debate.
(PT) Madam President, the final declaration adopted at the last FAO Summit by its 193 member countries truly is, unfortunately, a drop in the ocean in the fight against hunger. No deadlines have been set and, above all, no concrete resources and conditions have been established to tackle a scourge that affects more than 6 billion human beings.
According to available data, in the mere 90 seconds it will take to give this speech, 15 children in the world will die from hunger. This is the starkest and most cutting indictment of an unfair, exploitative, irrational and, therefore, historically reviled economic system.
It is a system that is based on real policies and guidelines and, now, Mr Michel, on protagonists and a liberal rhetoric that have led to the current situation: promotion of the agri-industrial model, in line with protection of the interests of the large agri-food industry, and the resulting qualitative impoverishment of the world's farming industry; years and years of inadequate investment in farming, of promotion of abandonment of the farming industry, and of liquidation of small and medium-sized farms, a sector that provides subsistence for 70% of the world's poor.
Market fundamentalism, policies of privatisation and liberalisation, and free trade have resulted, and are continuing to result, in the abandonment of land, the concentration of land ownership, and production dominated by the few and food dependency for the many.
Experts estimate that it would cost USD 44 billion to overcome the scourge of chronic malnutrition. This is a much more modest sum than what the Member States handed over to big business to save it from the ongoing systemic crisis.
Madam President, during the World Summit on Food Security, Secretary-General Ban Ki-moon, said 'the food crisis of today is a wake-up call for tomorrow'. By 2050, our planet may be home to 9.1 billion people, over two billion more than today - a staggering figure and one which will mean that farmers will have to grow 70% more food.
Farmers in Northern Ireland want to help to meet that need. However, most of them believe that Europe is hindering their ability to produce more food by forcing a reduction in stocking rates through nitrate and phosphate regulations, red tape, a lack of research and development within the industry, and hence an attitude that food security is not an issue.
CAP reform will determine the farmers' ability to produce food. It will also influence the price of food. If farmers are not supported by Europe through direct payments, the price of food will have to increase to meet production costs. My aim is to promote food production within Northern Ireland and food security within Europe. This will only be achieved by allowing farmers to farm. CAP reform will play a huge part in this, and food security should be a central component of our work as this CAP reform goes ahead.
Madam President, as one of the authors of this report, can I first thank the political groups, who worked very closely together to come up with a text which does not have amendments to it. I think we should all be very pleased with that. We have different opinions on many things, but I think, on the general point of wanting to do the right thing to assist in feeding the hungry of the world, this text is a step in the right direction.
I was also the author of a report on global food security and the CAP in the previous mandate, so I have worked very hard on this issue. Can I make one very simple point, which seems to escape many: it is farmers who will feed the world if they are given the right climate - and I mean that in the broadest context - to do that particular job. The rest of us will talk about it. It is our responsibility to develop and put in place the policies to allow our farmers to produce food. They will respond if they have two basic elements: one is decent prices and the other is stable incomes. The recent volatility has hit both of those and farming cannot survive on that.
Lest I run out of time - and as one of the authors I beg your forbearance on this - please do not demonise the common agricultural policy. Some of the arguments made now are historic and out of date; we have reformed absolutely this policy and perhaps without the CAP, we might have greater problems of food insecurity within the European Union. Why do we not adopt the best parts of it and ask the developing world to take onboard a common agricultural policy? Because let us be very tough on this: we should not let the developing world's governments off the hook; it is their responsibility to use the development aid properly; it is our responsibility to ensure that more money is spent and invested in agriculture. I think it is time to stop pussyfooting around this issue and be tough with governments and tough with ourselves. We have a moral responsibility and we are prepared to take it on board.
(ES) Madam President, Commissioner, the world is facing two major long-term challenges: combating the effects of climate change and combating poverty and hunger in the world.
The Commissioner mentioned the figures, as did other members of this Parliament, and they appear in the final declaration of the Food and Agriculture Organisation (FAO) World Summit on Food Security: over a billion people around the world are suffering from hunger and 40 million die every year as a result of poverty.
First the food crisis and then the financial crisis have been hindering achievement of the Millennium Development Goals. We are not progressing: we are actually moving backwards. The challenges are long term, but the solutions are urgent and are needed now. However, in recent weeks, we have received alarming news of resistance among the main gas emitters to making decisions at the Copenhagen conference and the absence of leaders and specific results at the FAO Summit in Rome.
Our problems are alarming, but no less so is the lack of capacity for action. Human beings have progressed because we have identified challenges, determined the responses and taken action. In the current times, we know what we are up against but we have lost the capacity for action.
I therefore support the resolution, which calls on Parliament to take action as a matter of urgency.
Madam President, Article 208 of the Lisbon Treaty states that the main aim of European Union development policy is poverty reduction and eradication. Poverty is also the main reason for hunger. Article 208 also states that the Union shall take account of these objectives in other policies that might affect developing countries.
However, with export subsidies, the EU is destroying markets in developing countries, therefore causing poverty and hunger. If we want our development assistance to be effective, we need to make sure that it is not hampered by other policies. Otherwise, we will not manage to meet the Millennium Development Goals. We should keep that in mind when we review and reform policies such as the common agricultural policy and fisheries policies.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to ask the previous speaker to be specific about what export refunds. I made this point in my speech, and I accept that in the past, damage was done through export refunds and that Europe has now reformed its agricultural policy. However, when we introduced export refunds for the dairy sector last year, the only country which complained was New Zealand, which is not a developing country. Can I please ask for an example of where this is currently a problem.
Madam President, of course the frozen chicken example that you all well know is already a bit old, but still now, for example, tomatoes that are highly subsidised in the European Union make it to African markets, are cheaper than the local products and therefore destroy jobs and increase poverty. So that is still a common phenomenon and I think we have to work on that.
(HU) An ever-increasing number of scientists in the world are saying that a severe oil, water and food shortage will develop simultaneously by 2030. However, it would seem that the first one we must face is the food shortage, as there are already one billion people on Earth suffering from hunger. The number of people suffering from hunger is growing at a faster rate than the world's population. Therefore, while only one person in six is suffering from hunger at the moment, we must face a situation where in a few decades' time, as many as one person in four or five will be suffering from hunger. Two children die of hunger every minute. The solution to this situation is obviously not for us to discontinue the European Union's common agricultural policy. The European Union can only be strong and play a strong role in the world if it has a strong common agricultural policy.
However, hunger is not unique to Africa. Hunger is present in the European Union as well. For example, there are regions in the European Union where people spend less than 10% of their income on food, whereas there are other regions too - some parts of Bulgaria and southern regions in Romania - where people are spending on average more than 50% of their income on food. These also include those people - representing the average - who spend many times more than this on food. It is worthwhile emphasising this point because we must face the fact that each time we draft a new regulation that makes agricultural production more expensive and reduces its efficiency, such as animal welfare regulations which increase the amount of fodder required to produce 1 kg of meat, we are not only harming the environment by increased CO2 emissions, but every single measure of this sort increases the number of people suffering from hunger. It is perhaps precisely this extra amount of fodder which we must use, for instance, in rearing poultry, that will be missing from a starving child's table.
(RO) The number of undernourished people in the world has passed the one-billion mark, exacerbating the tragic situation that one person in six suffers from hunger. Unfortunately, as has been mentioned earlier, the leaders of the main industrialised powers have shown an indifferent attitude to a summit which is so important and necessary like the one organised by the FAO in Rome very recently. The leaders of the G8 Member States did not feel it necessary to attend this meeting, with the exception of the Italian Prime Minister.
I cannot help but mention the huge, unfair discrepancy between the maximum level of attention given by the representatives of this group of countries, which account for 60% of global GDP, to saving the banking system and their disregard for the tragic reality of famine affecting an ever-increasing number of our fellow human beings. In fact, this is a crisis which is not of the poor countries' own making, but they are the ones being hardest hit by it.
We have reached the most serious level of global famine since 1970. A child dies of hunger every six seconds. Unfortunately, the world's developed countries are closing their eyes to a tragedy which will affect us all through its complex implications. The best example of this, and also a warning to us, is the neglect shown to agriculture over the last two decades, which has ended up at the current food crisis. Out of the total amount of official aid for development, the funds allocated to agriculture have fallen as a proportion from 17% in 1980 to 3.8% in 2006.
Food security is an extremely serious challenge which requires urgent solutions, primarily through opening up markets and providing aid to farmers in developing countries so that food can be provided and famine eradicated as soon as possible.
(ES) Madam President, I would like to begin by congratulating Mrs McGuinness on this initiative, which demonstrates the important role that the common agricultural policy (CAP) plays in meeting food provision needs internationally.
Now that the European Commission seems to want to reduce the burden of the CAP on the Community budget, it is important to stress that while the CAP may not be a priority, food sufficiency must be. In past decades, it has been clear that without the CAP, it is very difficult, if not impossible, to achieve food sufficiency.
Agriculture cannot, therefore, be compared with other sectors of the economy which are able to thrive in a free market, because the food market is not a free market. Farmers need the support of the European Union in order for their businesses to succeed, and the European Union, in turn, needs farmers in order to maintain an agricultural model that is capable of providing sufficient food of sufficient quality to its increasingly demanding citizens.
I therefore believe that we must change the course of the CAP, but not abolish it. In order to do this, direct aid must be guaranteed to farmers and a policy of managing agricultural markets must be restored to bring about greater price stability, which would benefit not only farmers but also consumers and third countries.
A framework of best practices should be established in order to encourage balanced relations between the different players in the food chain, avoiding abusive practices and promoting fairer distribution of commercial margins.
In addition, a European consumer information policy that highlights efforts by Community producers to comply with European Union regulations in the areas of the environment, food security and animal welfare is needed, since Community producers have to compete with imports from third countries, where the standards applied are much lower.
Third-country producers prefer to export to the European Union rather than supplying their own countries' markets because such exports are more profitable under World Trade Organisation (WTO) agreements.
(FR) Madam President, Commissioner, ladies and gentlemen, it was said earlier that, every five seconds, a child dies of hunger and poverty somewhere in the world, and it is estimated that more than a billion people suffer from malnutrition.
The matter of global food security therefore assumes an extremely urgent character and must be at the top of the European and international political agenda. European policies need to be made more consistent so as to ensure that the first Millennium Development Goal is realised.
The EUR 1 billion food facility is a necessary first step, and it is essential that the implementation measures are focused on small and medium family and crop farms, in particular, those run by women, and on poor populations, those therefore that are most affected by the food crisis.
Sustainable agriculture must be a priority area. Innovative funding mechanisms, such as an international tax on financial transactions, must be explored to accompany adaptation to climate change, while being accessible to the small farmers of the most vulnerable countries.
(ES) Madam President, ladies and gentlemen, in the wake of the recent conclusion of the Food and Agriculture Organisation (FAO) World Summit on Food Security, I would like to express my disappointment at its limited social, media and political impact. In particular, I am disappointed that no agreement could be reached on the package of USD 44 billion intended to help the poorest farmers, and sad that everything will continue as before.
When we talk about food security, agriculture and development, we often forget the issue of water scarcity, an essential problem now and, above all, in the future. In the current context of economic and environmental crisis, more than ever we need a commitment by developed countries to create a new forum for international reflection, at the highest level, with the aim of consolidating water as a public good, sharing technologies and developing efficient, sustainable and economically viable systems of water management.
If we do not look after our water, we will never succeed in combating hunger.
Madam President, in 18th century England, Thomas Malthus predicted that population increase would exceed food supply. Now, in many ways, his ideas have been discredited because we have had a series of agricultural revolutions which have transformed our society. But his words were also true: in the lifetimes of many of us, world population has trebled - trebled, quite incredible - and, in too many parts of the world, that has exceeded our food supply. We need to be doing more if we want to prevent hunger and control population growth, and the way of doing that is to ensure that women everywhere have control over their reproductivity. And we have got to save the lives of children. The best way of reducing population growth is to save the lives of youngsters, so that people do not feel the need to have bigger families.
Here in the Western world, we are addicted to eating meat: a massive waste of resources. All I can say is - and I see my time is up, Madam President - as someone who gave up eating meat 20 years ago, if we want to save the world and prevent hunger, then we eat green, not red.
(DE) Madam President, adequate food is a human right and hunger is a crime against humanity. I also think that the human race has enough technical and scientific knowledge to ensure that no one in the world should have to suffer from hunger. Of course, money is also needed to combat world hunger. However, it is not just about money. We also need to meet the following requirements beforehand. Firstly, developing a stable democratic structure in developing countries, secondly, fighting corruption, thirdly, establishing a suitable agricultural system in developing countries and then, finally, investing in agriculture. Too little is often said about the first three points. In addition, a lot of funding disappears in these countries, gets into the wrong hands and is used for corrupt practices.
(FR) Madam President, I would like to expand on what I said here myself two days ago concerning the tragic food crisis that Africa, above all, has been plunged into, and the clear lack of support from the most industrialised countries, as well as emerging countries, with regard to the problem of global food security.
During the debates that took place at the FAO Summit in Rome, several NGOs accused the food multinationals of trying to grab thousands of hectares of very fertile land belonging to small farmers in the developing world. More than 40 000 hectares have already been acquired in this manner from Ethiopia to Indonesia.
They also condemned the tendency many rich countries have of favouring the use of chemical fertilisers and new technologies in Africa instead of encouraging the sustainable development of agroecology. They castigated agrochemical companies, the use of GMOs and the development of biomass fuels to the detriment of crop growing.
I call on the European Union to invest as a matter of urgency in the implementation of the global partnership project, which will enable actions for combating famine to be better coordinated. It seems to me that subsistence agriculture is undoubtedly the most obvious answer.
(DE) Madam President, long-term food security is one of the central challenges of the common agricultural policy. In particular, in the light of food shortages, we must emphasise the importance of a strong CAP which will take on a key role in future in overcoming global challenges.
This means that adequate long-term funding for the CAP is required. The CAP is an important element of the EU food and security policy and after 2013, it will play a significant role in development policy and in external food security policy. Therefore, perfectly functioning ecosystems, fertile soil, stable water resources and further diversification of the rural economy are the highest priorities. International cooperation and solidarity, together with balanced trade agreements which promote, rather than jeopardise, food security are an essential element of global food security and this is where a strong CAP can make an important contribution.
(RO) First of all, at the risk of repeating an idea already mentioned by Mr Stoyanov, I deplore the fact that we have so much uncultivated land in many countries in Europe while we are talking about hunger in the world.
Secondly, because the motion for a resolution is dealing with this issue, and I am pleased that the Commissioner touched on this subject, I wish to draw attention to the danger posed by the objective of food self-sufficiency, which is very much in vogue. This objective, which is not synonymous with food security, might have an undesirable effect in the current conditions because climate change affects every region in a different way. This situation makes trade more necessary than ever and not the ambition of every country to produce everything that it wants to eat.
author. - Madam President, I just want to comment on two matters raised in the debate so far. First, the link between hunger and climate change. As Ban Ki-moon said in Rome, at a time when the global population is growing and our global climate is changing, by 2050, we will need to produce 70% more food, yet the weather is becoming more extreme and unpredictable. So any positive efforts we make on climate change will impact positively on food production.
Another issue raised once again is the easy option: blame the CAP - as if the CAP were responsible for all of the ills of the developing world. The CAP is not perfect, but it has been reformed. If we want our farmers to continue producing and ensure food security for Europe, we cannot, by regulation and withdrawal of support, literally force them out of business.
For example, has anybody done a study on the recent reform of the sugar industry in the EU to see if the decimation of the EU sugar industry has benefited those in Third World countries or if it has just benefited the sugar barons and landowners while leaving the small sugar growers in poverty? In no way do I want to minimise the issue of world hunger, but we need to ensure that when we put forward solutions to the problem, they actually do alleviate it.
(FI) Madam President, it is excellent that on the same day that we are discussing the resolution on the Copenhagen climate conference, the issues of food security and the problem of hunger are on the table, because these matters are very closely linked.
Some Members have already mentioned the problem of how, through climate policy, we have also partly caused more problems. We have set unrealistic targets for biofuel, for example, which has led to a situation where land has been bought from developing countries for the cultivation of vegetation for biofuel. So land is being taken away from the poorest of the poor, who could use it for farming and developing their own agricultural production.
There have been similar distortions in agricultural policy. These have resulted in over-production being exported to the developing countries, thus hampering the development of agriculture there. It is extremely important to bear in mind one truth: in the world today, we have more than enough food, but the desire to share it fairly is missing.
(PL) Madam President, at the last FAO Summit, the participating states did not manage to produce any constructive proposals. The absence of a common strategy at international level is concerning, especially in light of the continually increasing world population, which is set to reach 9 billion in 2050.
We all well remember the effects of the food crisis of 2007 when, as a result of a sudden rise in the prices of basic agricultural products, millions of people around the world were faced with a lack of food. I think the crisis should teach us a lesson. We must end action intended to limit agricultural production, so popular, strange to say, in recent years in our EU.
I think that, in the light of global trends on the foodstuffs market, every attempt to restrict the CAP is an unwise move which will, in the near future, threaten the food security of our continent. We should help developing countries establish an agricultural policy that will enable them to ensure food security to their citizens.
Member of the Commission. - Madam President, I also deplore that none of the G8 leaders were present at Rome except for Commission President Barroso, and of course, it adds to the image that this has been a summit which did not bring that much new. When you look at the final declaration this is, I think, also obvious. On the other hand, I think it is also very important that we managed to keep the food security item on the political agenda and the result of the several summits we have been witnessing in 2009 has certainly been that it is now high on the international agenda and that, whenever world leaders meet, for example, latterly in Pittsburgh for the G20, there is talk of development cooperation and development policy. So that in itself is a very positive element.
I have been in Rome and I must say that apart from the final declaration which is, I must agree, a little bit disappointing, there have been very good discussions and also a very good presence, and something can come out of it. For example, there was a whole discussion on the selling of fertile land in developing countries and countries which have no arable land; buying them itself is a very interesting topic to discuss and I think it is also one where we can come to some common understanding.
The second thing I would like to say is that, as a couple of Members have already said, the CAP is, of course, not ideal. Nothing is ideal in this world, but when you look at the effect of the common agricultural policy on the developing world, I think we can claim that it is, by far, the least harmful system of a big trading block with respect to distorting effects in the developing countries. The WTO has acknowledged that most, if not all, of our subsidies are non-trade-distorting because they are supporting agricultural income, not the prices of agricultural products.
I am also a little bit, how should I put it, disappointed that we are blaming ourselves all the time. Europe is not ideal either but I think that with the Food Facility, for example, we took a major step forward. This involves EUR 1 billion on a two-year basis; it is not about supporting the delivery of food, but is largely focused on delivering seeds and so on, sustaining small agricultural producers in the developing world. I think this really is an innovation. It has also been acknowledged as such by the World Bank, for example, which is taking over this mechanism. So we should not blame ourselves all the time. By the way, this facility was an innovation by my predecessor. There is one thing I do not agree with him and that was about a gentleman who, in the meantime, has disappeared, Mr Le Hyaric. He is not a socialist, my predecessor, he is a communist; I mean you should look at his political group: he is a communist and that probably explains the reasoning he was using.
Having said this, also in L'Aquila, we took up our responsibility as a European Commission and we pledged USD 4 billion, which is about 20% of the food package and the support package that was agreed in L'Aquila. With that, we are by far the largest donor that made pledges in L'Aquila and we are also going to honour them. We are also going to commit this sum and to disburse this as soon as possible.
I will end by saying a last word on the new EU agricultural and food security policy because, in the 2010 work programme of the Commission, there is a plan to present to the Council and the Parliament a communication on a renewed policy for agriculture and food security for the European Union. This document will review current issues affecting agriculture and food security, for example, challenges posed by climate change, enhanced attention to nutrition and food quality, safety nets and social protection policies, the impact of biofuels on food production or the use and impact of new technologies and biotechnologies, increased calls for rights-based approaches, large-scale land acquisition, etc.
The communication will aim firstly at renewing the EU commitment to assist developing countries advancing their agricultural production. This remains crucial, notably in view of the increasing demand for food due to a growing global population and changing dietary patterns and the challenges and threats that climate change is posing to sustainable agricultural production. Secondly, it will aim at launching reflection on how the EU could best use its experience and know-how to support the emergence of regional policies and strategic frameworks in agriculture and food security. Thirdly, it will aim at providing the basis for the whole EU approach to harmonise existing ECMS policy frameworks following the commitments set out in the L'Aquila agenda for action. Fourthly, it will aim at proposing ways on how the EU could contribute to accelerating the process towards the achievements of the MDGs and notably, MDG1 in view of the upcoming review of the MDGs in September 2010 in New York. Fifthly, it will aim at better positioning the EU vis-à-vis current developments in the global food agricultural governance system, and lastly, at addressing issues that have recently gained prominence in the food security agenda.
A public consultation on an issues paper was launched on 16 November and will close in early January. Thus we will consult all the stakeholders and then come forward with a formal communication by the European Commission.
I have received six motions for resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 26 November 2009.